In an action brought for a declaratory judgment determining that certain claimed credits should be deducted from the principal amount due on a bond, secured by mortgage, and restraining foreclosure of the mortgage pending determination of the amount due, the amount claimed by the mortgagee to be due was subsequently paid and the mortgage satisfied of record, pursuant to a consent order *672which preserved to the mortgagor the right to continue the action to recover the amount of such claimed credits. Judgment dismissing the complaint on the merits, entered upon the decision of an Official Referee after trial, unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Adel, Sneed, Wenzel and MacCrate, JJ.